Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of the endometrial cancer and the single combination of “HS3ST2” for the recited gene in the reply filed on 9/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant indicated that claims 1-7, 9-10, 12-13, 15-16, 18-19, 21-22, and 24-25 are readable on the elections.  However, claims 4-7, 9-10, 12-13, 15-16, and 21-22 do not read on the elected endometrial cancer, and as a consequence these are withdrawn.  Upon a finding of an allowable generic claim that encompasses these, rejoinder will be considered.  
Any previously set forth rejection not specifically addressed in the office action was overcome by amendment.
In view of the amendments to claim 1 and to claim 25, claim 25 is withdrawn because none of the genes recited in the gene are the elected HS3ST2.  

Improper Markush Grouping
Claim 1-3 and 18-19 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be 
Where a Markush grouping describes part of a combination or process, the members following “selected from the group consisting of” (or a similar introductory phrase) must be substitutable, one for the other, with the expectation that the same intended result would be achieved. Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357 (Fed. Cir. 2016)(“It is generally understood that … the members of the Markush group … are alternatively usable for the purposes of the invention … .”)(citations omitted). 
The Markush grouping of at least one target gene is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.  Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  
from the art that each of the recited members of the group would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.   Although the genes all must have a CpG island, this is not a single structural similarity because it is the CpG island within the context of the unique structure of the gene that is required.  All genes have CpG dinucleotides.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  If Applicant does the former, the election of species will remain, and only claims to the elected species will be examined.  Similarly, only the elected species of HS3ST2 has been considered in the remaining rejections in this office action.  

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Criekinge et al. (US 2011/0117551) in view of Berlin US 2009/0005268 and Buck et al. (BioTechniques (1999) 27(3): 528-536).
Van Criekinge et al. teaches methods and tools for detecting and predicting lung cancer based on epigenetic modification due to methylation of genes in lung cancer or pre-lung cancer.  The reference teaches HS2ST2 is a gene epigenetically silenced in association with lung cancer.  See ABSTRACT and throughout. 
	Thus the reference teaches a method which includes providing the specimen in which the methylation status will be detected, detecting the methylation status of a CpG sequence of the target gene HS2ST2, and determining that a precancerous lesion is indicated in the specimen according to the methylation status of the gene.  See paragraph 10 and throughout. 
	The reference teaches the sample can be blood, urine, or a surgical sample (which is inherently a sample of cancer tissues after surgery) (paragraph 46).  
	The reference teaches detecting methylation status of by any method known in the art (para 24) including, for example bisulfite treatment followed by microarray analysis or sequencing (paragraphs 32-33). 
 	With regard to claim 18, this claim recites in the statement of intended use that the method is intended to be used “as a screening indicator for the presence or absence of cancer” with claim 18 specifying that the cancer is “endometrial cancer.”   The manipulative process steps do not distinguish the claimed method from the method of the prior art, however, and it appears that this statement of intended use does not breath any life and meaning into the claim that distinguishes the claimed method from the method in the prior art.   
	The reference additionally teaches a high throughput, real-time methylation specific detection platform that includes a detection assay for HS3ST2 (104, Table 1).  Assay #30 taught 
	Van Criekinge et al. does not teach a method wherein methylation status of the target gene HS3ST2 is detected by a primer pair as recited in claim 1.  
	Nucleotides 1-18 of instant SEQ ID NO:  14 are identical to nucleotides 3-20 of the sense primer sequence of Assay number 30 taught by Van Criekinge et al.  Thus, the primer pair used by Van Criekinge et al. has a primer having at least 10 contiguous nucleotides identical to SEQ ID NO:  14.  
The three 3’ most nucleotides of instant SEQ ID NO:  15 overlap with the three most 5’ nucleotides of the antisense primer for assay number 30 taught by Van Criekinge.  The amplicon produced assay number 30 is disclosed in Table 2. 
	The amplicons produced are substantially overlapping.   This is evident by comparing the primers from both the reference and the instant claims to the sequence taught by Berlin et al. in SEQ ID NO:  362.  Berlin teaches Berlin teaches HS3ST2 as a proliferative disease marker, more specifically teaching that the markers in Table 1 are “pan-cancer” markers which means that it may be detectable in blood or other bodily fluid and is reflective of the presence of proliferative disease in organs or tissues of the subject (129-130).  Berlin provides guidance for selecting primers for detecting methylation levels in bisulfite converted (paragraph 195-196).  Table 1 discloses that for H3ST2 the methylated converted sense strand is SEQ ID NO:  362.  Instant SEQ ID NO: 14 is identical to nucleotides 783-807 of that sequence, and instant SEQ ID NO:  15 is the complement of nucleotides 879-901.  Therefore the amplicon would be nucleotides 783-901 produced in an amplification reaction employing  the instantly disclosed 
Buck analyzed the effect of primer design strategy on the performance of DNA sequencing primers. Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1). Buck also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (see page 530, Application/Control Number: 12/116,364 Art Unit: 1637 Page 11 column 1). When Buck tested each of the primers selected by the methods of the different labs, Buck found that every single primer functioned to prime extension (see page 533, column 1). Only one primer ever failed, No. 8, and that primer functioned when repeated. Further, every single control primer functioned as well (see page 533, column 1). Buck expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).” Therefore, Buck provides direct evidence that any primer selected to be complementary to a target sequence would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories. It is particularly striking that all 95 control primers functioned, which represent 1/3 of all possible primers in the target region. This clearly shows that the selection and use of primers in primer extension methods yields predictable results. 
 	It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to utilize any set of primer pairs designed from the known bisulfite converted . 
Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Criekinge et al. (US 2011/0117551) in view of Berlin US 2009/0005268 and Buck et al. (BioTechniques (1999) 27(3): 528-536) as applied to claim 1-3 and 18-19 above, and further in view of Badosa  (US 2016/0017430).
 	This is an alternative rejection of claims 18-19.  The teachings of Van Criekinge et al., Berlin and Buck et al. are given previously in this office action.   Although Berlin does teach that HS3ST2 is a proliferative disease marker, more specifically a “pan-cancer” markers which means that it may be detectable in blood or other bodily fluid and is reflective of the presence of 
Badosa  teaches a method for screening for cancer which detects the methylation status of the target HS3ST2 in the cells of a specimen to be detected, and the detection serves as a screening indicator of the presence or absence of cancer, wherein the method comprises providing a specimen to be detected, detecting the methylation status of a CpG sequence of HS3ST2, and determining whether endometrial cancer lesions are indicated in the specimen according to the methylation status of HS3ST2. 
In particular, the reference teaches a method which includes determining the methylation status of at least one CpG site in a DNA isolated from a sample containing cells from a cancer of unknown primary origin (para 53) and comparing the methylation status of said at least one CpG site obtained with the methylation status of the same CpG site in a DNA sample isolated from at least one primary tumor (para 54).  The reference teaches that the sample can be blood or biopsies (para 57).   The reference teaches that the methylation status can be detected by a variety of methods, including methylation specific PCR (para 62), bisulfite sequencing (para 60), microarray, mass spectrometry (para 60, denaturing HPLC or pyrosequencing (para 60).  
In paragraph 86 the reference teaches the methylation profile is determined by determining the methylation status in one or more CpG sites as defined in Table 4A and the resulting methylation profile is compared with the methylation profile from the same CpG site in a DNA sample of endometrial cancer to determine the presence of an endometrial cancer.  
Additionally, the reference teaches that DNA samples were obtained from a variety of human tissues (para 191), including human tissues from endometrium tumors (Table 17, central column and normal endometrium (Table 17, left column).  Thus, the reference teaches providing a specimen in which the methylation will be detected, as required by step (a) of the claims, and furthermore, wherein the specimen is an in vitro sample of cancer tissues after surgery (i.e. a tumor sample from endometrium, inherently obtained via surgery).  The reference teaches detecting the methylation status of a CpG sequence in HS3ST2 via a microarray-based DNA methylation profiling (para 192).  The assay of HS3ST2 in particular evidenced by the reported results in Table 4A.    The reference reports that HS2ST2 is hypermethylated in endometrial tumors compared to normal samples (Table 4A).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method taught by Van Criekinge et al., Berlin and Buck et al. so as to have screened additionally for endometrial cancer.  One would have been motivated to screen for endometrial cancer by the express of Badosa that HS3ST2 is a methylation marker for endometrial cancer.  
 
Response to Remarks
  	Applicant points out that Van Criekinge does not disclose the primer pair of SEQ ID NO:  14 and 15 or that methylation of HS3ST2 in a number of cancer tissues compared to normal tissue can be detected with a p value of less than 0.05 using this primer pair.  

The claims are drawn to screening for cancer in “a specimen.”  The relevant p-value cited in the specification is from a study of multiple individuals.  There is no feature claimed related to “methylation of HS3ST2 in a number of cancer tissues compared to normal tissue can be detected with a p value of less than 0.05 using this primer pair.”
Also, the claims are not limited to using a primer pair consisting of SEQ ID NO: 14 and SEQ ID NO: 15.  
Also, it is not unexpected that HS2ST2 methylation would be indicative of a variety of cancers since the prior art of record teaches it is indicative of lung cancer, endometrial cancer, and that it is a “pan-cancer” markers which means that it may be detectable in blood or other bodily fluid and is reflective of the presence of proliferative disease in organs or tissues of the subject.  These teachings are all cited in the rejection.  
Additionally, Badosa, cited in the rejection, teaches that HS2ST2 is differentially methylated in lymphoid neoplasias, head and neck cancer, pancreatic cancer, colon cancer, ovarian cancer, lung cancer, bladder cancer,  myeloid neoplasias, and stomach cancers (see tables therein for each of these cancers.  
Given all of this, there is no evidence that the finding that HS3ST2 is differentially methylated in a variety of cancers is unexpected.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JULIET C SWITZER/Primary Examiner, Art Unit 1634